28 So. 3d 221 (2010)
C.K. Mother of K.K. and A.K., Children, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 5D09-2901.
District Court of Appeal of Florida, Fifth District.
February 25, 2010.
Lori D. Loftis and Jeffrey Deen, Office of Regional Counsel, Altamonte Springs, and Mark A. Skipper, Office of the Criminal Conflict, etc., Orlando, for Appellant.
Jeffrey Dana Gillen, Children's Legal Services, West Palm Beach, for Appellee.
Wendie Michelle Cooper, Tavares, for Guardian Ad Litem.
PER CURIAM.
Pursuant to the Appellee's confession of error, the Order Closing Dependency Case and Terminating Supervision entered July *222 8, 2009, is reversed and this cause is remanded for further proceedings.
REVERSED and REMANDED.
MONACO, C.J., GRIFFIN and EVANDER, JJ., concur.